Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE: FOR MORE INFORMATION CONTACT: August 6, 2009 Tony Davis 318.388.9525 tony.davis@centurytel.com CenturyLink Reports Second Quarter 2009 Earnings MONROE, LaCenturyLink (CenturyTel, Inc., NYSE: CTL) announces operating results for second quarter 2009. In connection with the July 1, 2009 merger with Embarq Corporation, CenturyTel began operating under the tradename CenturyLink. Unless otherwise noted herein, the second quarter results discussed in this news release relate solely to legacy CenturyTel, Inc. w Operating revenues, excluding nonrecurring items, decreased 3.4% to $634.5 million compared to $657.1 million in second quarter 2008. Reported under GAAP, operating revenues decreased 3.6%. w Operating cash flow (as defined in the attached financial schedules), excluding nonrecurring items, was $303.6 million compared to $318.3 million in second quarter 2008. w Net income, excluding nonrecurring items, was $83.3 million compared to $91.2 million in second quarter 2008. Reported under GAAP, net income declined to $69.0 million from $92.2 million in second quarter 2008, primarily due to $22.5 million of EMBARQ integration costs incurred in second quarter 2009. w Diluted earnings per share, excluding nonrecurring items, was $.83 compared to $.87 in second quarter 2008, while GAAP diluted earnings per share was $.68 in second quarter 2009 compared to $.88 in second quarter 2008. w Free cash flow (as defined in the attached financial schedules), excluding nonrecurring items and $13.5 million of acquisition related capital expenditures, was $140.1 million compared to $162.5 million in second quarter Second Quarter Highlights (Excluding nonrecurring items reflected in the attached financial schedules) (In thousands, except per share amounts and subscriber data) Quarter Ended 6/30/09 Quarter Ended 6/30/08 % Change Operating Revenues Operating Cash Flow (1) Net Income (2) Diluted Earnings Per Share Average Diluted Shares Outstanding Capital Expenditures $ 634,469 303,593 83,299 .83 99,450 85,305 (3) $ 657,073 318,266 91,162 .87 103,999 59,659 (3.4) (4.6) (8.6) (4.6) (4.4) 43.0 % Access Lines High-Speed Internet Customers 1,933,000 681,000 2,077,000 607,000 (6.9) 12.2 % % (1) Operating Cash Flow is a non-GAAP financial measure. A reconciliation of this item to comparable GAAP measures is included in the attached financial schedules. (2) All references to net income contained in this release represent net income attributable to CenturyTel, Inc. (3) Includes $13.5 million of capital expenditures related to the EMBARQ integration. “Our employees did an excellent job of remaining focused on serving our customers while working to complete the EMBARQ acquisition and plan for a successful integration,” Glen F. Post, III, chief executive officer and president, said. “We will continue to focus on increasing our long-term cash flows by driving operating efficiencies and providing compelling product and service bundles to our customers.” Operating revenues,excluding nonrecurring items, decreased 3.4% to $634.5 million in second quarter 2009 compared to $657.1 million in second quarter 2008. Revenue increases of approximately $17 million were driven primarily by growth in high-speed Internet customers and higher fiber transport revenues. These increases were more than offset by revenue declines of approximately $39 million primarily attributable to lower access revenues, lower universal service fund receipts and access line losses. Operating expenses, excluding nonrecurring items, decreased 2.2% to $459.4 million from $469.8 million in second quarter 2008, primarily due to lower access expense, marketing costs and depreciation expense that more than offset increased operating costs associated with growth in high-speed Internet customers. “We continue to experience good demand from our business customers for high bandwidth transport and Ethernet services in spite of the challenging economy,” Post said. “Additionally, the demand for broadband services from our residential and small business customers remained solid as we added more than 16,000 high-speed Internet customers during the quarter and our consumer penetration reached 44%.” Operating cash flow, excluding nonrecurring items, for second quarter 2009 decreased 4.6% to $303.6 million from $318.3 million in second quarter 2008. CenturyLink achieved an operating cash flow margin, excluding nonrecurring items, of 47.8% during the quarter versus 48.4% in second quarter 2008. Net income, excluding nonrecurring items, was $83.3 million, an 8.6% decrease from $91.2 million in second quarter 2008. Diluted earnings per share, excluding nonrecurring items, declined 4.6% to $.83 in second quarter 2009 compared to $.87 in second quarter 2008, primarily due to lower operating income, which was partially offset by lower interest expense and the 4.4% reduction in diluted shares outstanding as a result of share repurchases in 2008. For the first six months of 2009, operating revenues, excluding nonrecurring items, were $1.270 billion compared to $1.306 billion during the same period in 2008, a 2.7% decrease. Operating cash flow, excluding nonrecurring items, was $609.1 million for the first six months of 2009, a 4.4% decrease from the $637.4 million during the same period a year ago. Net income, excluding nonrecurring items, decreased 6.8% to $165.2 million from $177.3 million in 2009, while diluted earnings per share, excluding nonrecurring items, decreased 1.8% to $1.64 from $1.67 in 2008. Under generally accepted accounting principles (GAAP), net income for second quarter 2009 was $69.0 million compared to $92.2 million for second quarter 2008. Diluted earnings per share was $.68 in second quarter 2009 compared to $.88 in second quarter 2008. Second quarter 2009 results include after-tax charges of $16.3 million related to the EMBARQ integration and a legal settlement which were partially offset by a $2.0 million after-tax favorable impact due to the resolution of transaction tax audit issues. Second quarter 2008 results include a net $1.3 million after-tax charge related to the freeze of our supplemental executive pension plan and a net $2.3 million benefit primarily related to the resolution of certain income tax audit issues. For the first six months of 2009, under GAAP, the Company reported net income of $136.2 million, or $1.35 per diluted share, compared to net income of $180.9 million, or $1.70 per diluted share, for the six months ended June 30, 2008. See the accompanying financial schedules for detail of the Company’s nonrecurring items for the years 2009 and 2008. “The completion of the EMBARQ transaction positions CenturyLink as a premier communications provider that is financially stronger, more competitive and a leading broadband provider in our markets across 33 states,” Post said. “This merger brings together complementary assets, increased geographic coverage and outstanding employees capable of delivering a broader range of products and services to our customers.” Outlook.For third quarter 2009,CenturyLink expects total operating revenues of $1.85 to $1.89billion and diluted earnings per share of $.78to $.82. This increase in revenues compared to second quarter 2009 guidance is primarily due to the EMBARQ acquisition which closed July 1, 2009. For the full year 2009,the Company continues to expect diluted earnings per share to be in the range of $3.20 to $3.30.
